Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-31 directed to invention non-elected without traverse.  Accordingly, claims 25-31 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to update the status of parent application and correct minor informalities: 
-Specification, under “CROSS REFERENCE TO RELATED APPLICATIONS” on page 1:
	-Line 2: After “2017,”, -- now U.S. Patent No. 10,500,549, -- has been added.
-Claim 1, Line 4: “i.)” has been changed to --i)--.
-Claim 1, Line 7: “ii.)” has been changed to --ii)--.
-Claim 1, Line 21: After “layer,”, -- wherein: -- has been added.
-Claim 1, Line 23: After “polyethyleneimine”, has been changed to --polyethylenimine, --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Mahlicli et al., Journal of Materials Science, Vol. 24, pages 533-546 (2013) teaches a surface modification of polysulfone membranes by consecutive application of differently charged polymers (polycation: polyethyleneimine and polyanion: alginate).
Kochan et al., Desalination, Vol. 250, pages 1008-1010 (2010) teaches a surface modification of polyethersulfone membranes by consecutive application of differently charged polymers (polycation: polyethyleneimine and polyanion: polystyrenesulfonate).

Above references are considered closest prior arts to the dialysis membrane of claim 7  produced by the method according to claim 1.   However, none of the prior art of record teaches or suggests the dialysis membrane of claim 7 produced by the method of claim 1 in reciting distinguishing feature of a dialysis membrane wherein a base membrane produced from at least one polysulfone with at least one pore-forming hydrophilic additives and the base membrane produced is subjected to a surface modification to create a functional surface on the base membrane by carrying out at least one layer-by-layer deposition on a surface of the base membrane, at least one polymeric polycationic bonding agent is applied as a first layer on the surface of the base membrane and at least one polymeric polyanion is applied on the polycationic layer as a second layer wherein at least one polymeric polyanion is a carboxylated polysaccharide or a sulfated polysaccharide which is selected from a group consisting of: a dextran sulfate with a molecular mass (Mw) of 15 kDa to 1 MDa, a sulfated chitosan with a molecular mass (Mw) of 30 kDa to 750 kDa, a cellulose sulfate with a molecular mass (Mw) of between 20 kDa and 1 MDa, and mixtures thereof and the at least one pore-forming hydrophilic additive is selected from a group consisting of: polyvinylpyrrolidone, a short-chain glycol with 2 to 10 C atoms, triethylene glycol, propylene glycol, polyethylene glycol/polyethylene oxide, and mixtures thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Drawings								The drawings are objected to because a blank square box indicates both Lp and Sieving nd figure on top in Figure 1 shows as a black dot.  Furthermore, examiner request applicants to verify and check that the values for Lp, Sieveing coefficient, Lp LbL, Sieveing coefficient LbL indicated in Figures 1-2 accurately corresponds to values shown in Table 3.  Following requires attention:
In Fig. 1:
1) S2-PEG-A Sieving coefficient is not 0.2 but 0.055 in Table 3.
2) Lp values for P29 dry and P29 wet appear to be Lp after compaction in Table 3.
3) Sieving coefficient values for P29 dry and P29 wet appears to be Fouling resistance 
    Rf values for P29 dry and P29_lim B** in Table 3.
In Fig. 2:
 1) S2-PV-D Sieving coefficient is 0.002 in Table 3 but looks much less in the figure.
 2) Sieving coefficient values for P29_limA dry, P29_limB dry, P29_limB wet appears to 
     be Fouling resistance Rf-LbL values for P29_limA dry, P29_limB dry, P29_limB wet.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
3/4/21